Title: To Thomas Jefferson from Richard Claiborne, 17 February 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Richmond 17th. Feby 1781.

I have received Your Excellency’s Warrant of Yesterday for impressing the Boats on James and Appomattox Rivers, to be sent to Sandy Point.
I should chearfully proceed in the business this Morning but Your Excellency well knows the difficulty of executing such a matter without a considerable party of Armed Men. Experience has taught me that it is impracticable, unless the things are taken and secured with a Guard. I can only apply to your Excellency for this assistance in James River; and the instructions which I shall give for the other River, will be sent to Chesterfeild Court-house for another party.
I am Your Excellency’s Most Obedient Humble Servant,

Rd. Claiborne D Q Mr. S. Virga.

 